Citation Nr: 0411802	
Decision Date: 05/06/04    Archive Date: 05/14/04

DOCKET NO.  00-12 007A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
left total knee replacement, currently evaluated as 30 
percent disabling.

2.  Entitlement to an increased rating for residuals of a 
right total knee replacement, currently evaluated as 30 
percent disabling.

3.  Entitlement to service connection for a vascular 
disability of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and mother
ATTORNEY FOR THE BOARD

Eric S. Leboff

INTRODUCTION

The veteran had active service from November 1965 until June 
1967.  His DD Form 214 reflects various decorations, 
including the Purple Heart.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from July 1999 and June 2000 rating decisions of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Pittsburgh, Pennsylvania.  In July 1999 the RO denied 
entitlement to evaluations in excess of 30 percent for 
bilateral total knee replacements.  In June 2000 the RO 
denied entitlement to service connection for lower extremity 
vascular problems as secondary to the service-connected 
bilateral knee disabilities.

In May 2003 the veteran and his mother appeared before the 
undersigned Veterans Law Judge sitting at the RO to provide 
oral testimony, a transcript of which has been associated 
with the claims file.

As to the issues of entitlement to separate evaluations for 
residual scarring resulting from bilateral total knee 
replacements, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC).  

VA will notify the veteran if further action is required on 
his part.

FINDINGS OF FACT

1.  The left total knee replacement is productive of chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity.

2.  The right total knee replacement is productive of chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity.


3.  The probative and competent medical evidence of record 
establishes that a chronic acquired vascular disorder of the 
left lower extremity is causally related to injury sustained 
in service associated with service-connected disability.


CONCLUSIONS OF LAW

1.  The schedular criteria for an increased evaluation of 60 
percent for a left total knee replacement have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055 
(2003).

2.  The schedular criteria for an increased evaluation of 60 
percent for a right total knee replacement have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055.

3.  The requirements for service connection for a vascular 
disability of the left lower extremity have been met.  38 
U.S.C.A. §§ 1110, 1113, 5103, 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.310(a) (2003); Allen v. Brown, 7 
Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  


This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issues of increased evaluations 
for bilateral total knee replacements and service connection 
for a lower extremity vascular disorder has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic acquired skin disorder, and the claim of entitlement 
to service connection for a skin disorder on a de novo basis 
has been properly undertaken.  

The Board is confident in this assessment because the 
evidence as presently constituted is sufficient in 
establishing a full grant of benefits.  Therefore, any 
outstanding development not already conducted by VA is 
without prejudice; hence, any deficiencies in the duties to 
notify and to assist constitute harmless error.

Additional development by the Veterans Benefits 
Administration Appeals Management Center (VBA AMC) would only 
serve to further delay resolution of the claim.  Bernard, 
supra.




Criteria
Disability Evaluations: General

Disability ratings are based, as far as practicable, on the 
average impairment of earning capacity resulting from 
disability. 38 U.S.C.A. § 1155 (West 2002).  

The average impairment as set forth in the VA Schedule for 
Rating Disabilities, codified in 38 C.F.R. Part 4, includes 
Diagnostic Codes which represent particular disabilities.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illness proportionate to the severity of 
the several grades of disability. 38 C.F.R. § 4.1 (2003).  

In determining the disability evaluation, VA must acknowledge 
and consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
explain the reasons and bases used to support its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2003).


Disability Evaluations: Rating Musculoskeletal Disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  

Painful, unstable, or malaligned joints, due to healed 
injury, are entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.  The factors 
involved in evaluating, and rating, disabilities of the 
joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.


Service Connection-in General

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

If not shown in service, service connection may be granted 
for various chronic diseases such as cardiovascular-renal 
disease if shown disabling to a compensable degree during the 
first post service year.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2003); 
Allen v. Brown, 7 Vet. App. 439 (1995).

Moreover, that a condition or injury occurred in service 
alone is not enough; there must be a current disability 
resulting from that condition or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 
Vet. App. 268, 271 (1997).

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

38 U.S.C.A. § 1132 provides that every person employed in the 
active military, naval, or air service, in peacetime, for six 
months or more shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where evidence 
or medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment.  
Id.

For purposes of aggravation of a preexisting injury, such 
aggravation will be said to have occurred where there is an 
increase of disability during active military, naval or air 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.


Residuals of Left Total Knee Replacement

Factual background-Procedural history

In an August 1967 rating decision, the RO granted service 
connection for post-operative residuals, malunion, fracture, 
compound, proximal tibia, left.  The veteran was assigned a 
100 percent rating reflecting convalescence following 
surgery.  Then, in a March 1968 determination, he was 
assigned a 30 percent evaluation under Diagnostic codes 5299-
5262, effective January 1968.  

The record next reveals that, in September 1997, the veteran 
underwent a left total knee replacement at the Mercy Hospital 
of Pittsburgh.  He received a temporary total evaluation 
following the procedure, and was then assigned a 30 percent 
evaluation thereafter pursuant to Diagnostic Code 5055.  


Factual background-Medical history

In a letter dated June 1997, a VA staff physician stated that 
he had treated the veteran for degenerative joint disease of 
the knees for the past 3 years.  

The physician reported that the veteran's symptoms were 
manifested by pain, swelling and stiffness of both knees.  
His symptoms were exacerbated by prolonged standing and 
walking.  The veteran treated his symptoms with Motrin and 
also with rest, moist heat and physical therapy.  

A VA outpatient treatment report dated in December 1998 
revealed complaints of heavy pain in both knees.  

The veteran was examined by VA in February 1999.  He 
complained of daily pain.  He reported that he was unable to 
kneel or squat and had great difficulty with steps.  The 
veteran also had difficulty sitting down and rising from a 
seated position.  His knee pain was described as severe.

Upon objective examination, the veteran was noted to walk 
with a limp and a wobbling gait.  There was tenderness to 
both knees, greater on the left.  There was swelling of the 
knees, greater on the left.  The veteran had flexion to 90 
degrees and extension to 10 degrees with pain.  X-rays showed 
a total left knee prosthesis in place.  The tibial and 
femoral components of the prosthesis appeared to be intact.  
There was some heterotopic bone formation within the soft 
tissues at the lateral aspect of the left knee.  There was no 
suggestion of fluid within the left knee joint.  There was 
generalized osteoporosis.  

The February 1999 VA examination also contained findings 
relating to the veteran's left knee surgical scars.  
Specifically, there was a healed surgical scar on the left 
knee extending from the suprapatellar area medially, going 
around the knee and all the way down to the anterior part of 
the left leg, approximately 14 inches in length.  It was 
hyperpigmented.  There was another, triangular indented scar 
on the anterior infra-patellar area which measured 
approximately 1.5 inches on both sides.  The base of the 
triangle superiorly measured approximately 1 inch wide.  It 
was indented and had a keloid formation.  Both of the scars 
cause marked disfigurement.  Finally, there was another, 
well-healed surgical scar on the left side of the left knee, 
medially, which measured approximately 6.5 inches.  It was 
hypopigmented.  

The veteran was again examined by VA in September 1999.  He 
complained of bilateral daily knee pain that was 
excruciating.  The veteran stated that his knee pain was 
worse than it had been in either knee prior to his total knee 
replacements.  The veteran's pain intensified if he stood or 
walked for greater than 30 minutes.  He could not sit for 
more than one hour because his knees would become stiff and 
painful.  When rising from a chair, the veteran had to use 
his hands in achieving an upright posture.  His pain also 
interfered with his ability to climb stairs or walk on uneven 
terrain.  The veteran's pain was principally in the 
infrapatellar region, but could penetrate deeply into each 
knee and become global.  The veteran reported that his left 
knee pain was greater than his right, but that both knees 
incapacitated him.  There was crepitus in each knee with 
walking.  

The veteran also complained of additional symptoms including 
swelling of the knees, numbness and tingling of both feet and 
chronic edema of the lower extremities.  He stated that his 
legs became numb with prolonged sitting.  

Upon physical examination, the veteran was able to doff and 
don his trousers, shoes and socks without any assistance.  He 
was also able to arise without assistance.  His gait pattern 
showed symmetrical bilateral knee rigidity.  There was 
antalgic gait on each side with the left limp being more 
pronounced than the right.  The resting Q angle of the left 
knee was 5 degrees.  There was a 2+ effusion of the left 
knee, with a suggestion of slight local heat.  There was a 
deformity about the proximal left tibia with an indentation 
of the proximal tibial metaphysic, making the left patella 
more prominent anteriorly.  Motion of the left knee was from 
5 to 90 degrees.  

There was tenderness to palpation throughout much of the left 
knee, but especially over the medial femoral condyle and the 
lateral femoral condyle.  There was trace lateral opening to 
varus stress at 0 degrees of flexion.  There was 1+ lateral 
opening of the left knee to varus stress at 30 degrees of 
flexion.  There was a soft end point.  There was no medial 
opening of the left knee to valgus stress.  Moreover, there 
was some anterior give, but no distinct anterior drawer sign.  
McMurray's sign caused discomfort, but no audible or palpable 
event.  He had good strength (4/5 of the knee with extension.  
However, pain inhibition reduced practical strength to fair 
plus (3+/5) to good minus (4-/5).  

In reviewing x-rays of the left knee, the VA examiner 
commented that the alignment of position of each knee 
prosthesis was excellent, with no radiographic signs of 
loosening and no x-ray signs of infection.  

In closing, the VA examiner noted that there was reduced 
motion and tenderness to palpation about each knee.  There 
was also practical, functional weakness of knee extension on 
each side, especially the left.  

A June 2000 VA outpatient treatment report reflected 
complaints of pain, stiffness and swelling in both knees.  
The veteran had full extension of both knees and flexion up 
to 100-105 degrees.  

There was general swelling of both knees and good varus 
valgus stability with some creaking sensation.  He had good 
patellar tracking.  There was general pain with palpation 
over the medial and lateral joint line bilaterally.  X-rays 
showed good patella positioning bilaterally.  The femoral 
components were also well located, except for slight 
flexions.  

A January 2002 VA outpatient treatment report noted 
complaints of recurrent effusion and swelling of the left 
knee.  

A September 2002 letter written by a VA treating physician 
reported that the veteran took Motrin 800 mgs. 3 times daily 
for his bilateral knee disabilities.  

In May 2003, the veteran offered testimony at a hearing 
before the undersigned.  He described his bilateral knee 
symptomatology at that time.  He stated that his knee pain 
woke him up each morning.  At that time of day, his pain was 
a 4 or 5 out of 10.  He stated that he would avoid medication 
in the morning.  He medicated during the day, when his 
symptoms worsened.  Depending on his level of activity, his 
pain might escalate to a 7 or 8.  He took Tylenol, 975 mg, 
three times daily.  He had to cease his regimen of Motrin as 
it conflicted with other drugs that he was taking.  He 
described his pain as a sharp sensation that radiated though 
his knee joints.  At its worst, he could barely tolerate it.  
His knee pain also radiated into his lower legs, in the calf 
area.  The knee pain was not relieved by ice bags or hot 
soaks.  

The veteran next discussed his physical limitations resulting 
from his bilateral knee pain.  He no longer participated in 
small game hunting, because walking on uneven terrain hurt 
his knees.  Standing also caused pain, as he had to shift his 
weight every few minutes.  His knee pain increased the longer 
he stood.  He stated that he had to sit down after being on 
his feet for about 15 or 20 minutes.  He could no longer mow 
his yard manually, and had to sit on a tractor instead.  
Additionally, he was unable to drive as a result of his knee 
disabilities.  He also had trouble getting in and out of a 
car.  He stated that, on level ground, he could walk for 
about 10 minutes at a leisurely pace.  


Analysis

In correspondence received by the RO on January 8, 1999, the 
veteran requested an increased rating for his service-
connected left knee disability.  Therefore, the rating period 
on appeal is from January 8, 1998, one year prior to the date 
of receipt of the reopened increased rating claims.  See 38 
C.F.R. § 3.400(o)(2).

It is noted that the veteran's total left knee replacement 
occurred in September 1997.  Thus, for the entirety of the 
claims period, the applicable Diagnostic Code is 5055, for 
knee replacements.  Under that Code section, a 30 percent 
evaluation signifies intermediate degrees of residual 
weakness, pain or limitation of motion.  The next-higher 60 
percent rating applies only if the evidence demonstrates 
chronic residuals consisting of severe painful motion or 
weakness in the affected extremity.  Of course, the 100 
percent evaluation is assigned for prosthetic replacement of 
the knee joint for one year following implantation of the 
prosthesis.

For all intents and purposes, the 60 percent evaluation under 
Diagnostic Code 5055 is the "maximum" schedular evaluation 
that can be afforded the veteran as the basis for the total 
evaluation is no longer applicable.  The nature and extent of 
the veteran's knee replacement must be predicated upon a 
evaluation of disabling residuals.

The veteran is presently assigned a 30 percent evaluation 
under Diagnostic Code 5055.  The Board finds that this rating 
does not approximate the veteran's disability picture and 
that the next higher rating of 60 percent is warranted.  The 
reasons and bases for this determination are discussed 
briefly below.  

The Board's review of the evidentiary record discloses that 
the clinical picture with respect to the total left knee 
replacement more closely approximates the level of impairment 
contemplated in the next higher evaluation of 60 percent.  
38 C.F.R. § 4.7.  

In this regard, the Board notes that the VA and private 
medical treatment reports as well as formal examination 
records clearly reflect chronic residual disablement 
characterized by severe pain to include pain on motion as 
well as weakness.  Competent medical personnel have even 
characterized the residuals disability as severe, 
particularly with respect to pain.

At the hearing before the undersigned, the veteran elaborated 
on his disabling residual disability which was even moreso 
consistent with pain and weakness.  For the foregoing 
reasons, the Board finds that the evidentiary record supports 
a grant of entitlement to the next higher evaluation of 60 
percent for residuals of a left total knee replacement with 
application of the pertinent governing criteria.  As the 60 
percent evaluation for the purpose of the present 
determination is the "maximum" schedular evaluation, there 
is no need to evaluate the evidentiary record for the purpose 
of assigning an increased evaluation on the basis of 
functional loss due to pain pursuant to 38 C.F.R. §§ 4.40, 
4.45, 4.59.

Finally, the evidence does not reflect that the veteran's 
left knee disability has caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Right Total Knee Replacement

Factual background-Procedural history

In a January 1973 rating decision, the RO granted service 
connection for chronic strain, right knee, secondary to 
residuals of a fractured left tibia.  The veteran was 
assigned a 10 percent rating under Diagnostic Code 5257, 
effective August 1972.  

Then, in a March 1998 determination, his evaluation was 
increased to 20 percent disabling.  His rating was again 
increased, to 30 percent disabling in an October 1998 rating 
action.   

The record next reveals that, in November 1997, the veteran 
underwent a right total knee replacement at the Mercy 
Hospital of Pittsburgh.  He received a temporary total 
evaluation following the procedure, and was then assigned a 
30 percent evaluation thereafter pursuant to Diagnostic Code 
5055.  


Factual background-Medical history

The veteran was examined by VA in February 1999.  He 
complained of daily pain.  He reported that he was unable to 
kneel or squat and had great difficulty with steps.  He also 
had difficulty sitting down and rising from a seated 
position.  His knee pain was described as severe.

Upon objective examination, the veteran was noted to walk 
with a limp and a wobbling gait.  There was tenderness to 
both knees, greater on the left.  There was swelling of the 
knees, greater on the left.  He had flexion to 90 degrees and 
extension to 10 degrees with pain.  There was effusion within 
the right knee joint.  

The veteran was again examined by VA in September 1999.  He 
complained of bilateral daily knee pain that was 
excruciating.  He stated that his knee pain was worse than it 
had been in either knee prior to his total knee replacements.  
His pain intensified if he stood or walked for greater than 
30 minutes.  He could not sit for more than one hour because 
his knees would become stiff and painful.  

When rising from a chair, the veteran had to use his hands in 
achieving an upright posture.  His pain also interfered with 
his ability to climb stairs or walk on uneven terrain.  His 
pain was principally in the infrapatellar region, but could 
penetrate deeply into each knee and become global.  He 
reported that his left knee pain was greater than his right.  
There was crepitus in each knee with walking.  

The veteran also complained of additional symptoms including 
swelling of the knees, numbness and tingling of both feet and 
chronic edema of the lower extremities.  He stated that his 
legs became numb with prolonged sitting.  

Upon physical examination, the veteran was able to doff and 
don his trousers, shoes and socks without any assistance.  He 
was also able to arise without assistance.  His gait pattern 
showed symmetrical bilateral knee rigidity.  There was 
antalgic gait on each side with the left limp being more 
pronounced than the right.  The resting Q angle of the left 
knee was 5 degrees.  He had right knee motion from 0 to 110 
degrees.  The right patella was not tender to vertical 
compression nor to palpation of the under surface.  

Additional findings showed that the right patella had normal 
mobility, but no excess glide and no excess tilt.  Right 
patella tracking was normal.  There was some crepitus during 
motion of the right knee, but no discernible crepitus from 
the right patellofemoral joint.  There was tenderness about 
the right knee, especially over each palpable portion of the 
medial and lateral femoral condyles.  There was also 
tenderness about the proximal tibia on each side.  There was 
no focal tenderness over the medial or lateral joint line.  

There was diffuse tenderness to palpation in the posterior 
aspect of the right knee, but no local heat.  The right knee 
was stable to varus stress, as well as to valgus stress at 0 
degrees of flexion as well as 30 degrees of flexion.  There 
was slight anterior displacement, but a negative anterior 
drawer sign of the right knee.  McMurray's sign caused 
discomfort, but there was no audible or palpable click.  He 
had good strength (4/5 of the knee with extension.  

However, pain inhibition reduced practical strength to fair 
plus (3+/5) to good minus (4-/5).  Moreover, there was 
enlargement of the suprapatellar pouch of the right knee that 
was consistent with a right knee effusion.  

In reviewing x-ray findings, the VA examiner commented that 
the alignment of position of each knee prosthesis was 
excellent, with no radiographic signs of loosening and no x-
ray signs of infection.  

In closing, the VA examiner noted that there was reduced 
motion and tenderness to palpation about each knee.  There 
was also practical, functional weakness of knee extension on 
each side, especially the left.  

A June 2000 VA outpatient treatment report reflected 
complaints of pain, stiffness and swelling in both knees.  
There was full extension of both knees and flexion up to 100-
105 degrees.  There was general swelling of both knees and 
good varus valgus stability with some creaking sensation.  He 
had good patellar tracking.  There was general pain with 
palpation over the medial and lateral joint line bilaterally.  
X-rays showed good patella positioning bilaterally.  The 
femoral components were also well located, except for slight 
flexions.  

A September 2002 letter written by a VA treating physician 
reported that the veteran took Motrin 800 mgs. 3 times daily 
for his bilateral knee disabilities.  

In May 2003, the veteran offered testimony at a hearing 
before the undersigned.  He described his bilateral knee 
symptomatology at that time.  He stated that his knee pain 
woke him up each morning.  At that time of day, his pain was 
a 4 or 5 out of 10.  He stated that he would avoid medication 
in the morning.  He medicated during the day, when his 
symptoms worsened.  Depending on his level of activity, his 
pain might escalate to a 7 or 8.  

He took Tylenol, 975 mg, three times daily.  He had to cease 
his regimen of Motrin as it conflicted with other drugs that 
he was taking.  He described his pain as a sharp sensation 
that radiated though his knee joints.  At its worst, he could 
barely tolerate it.  His knee pain also radiated into his 
lower legs, in the calf area.  He knee pain was not relieved 
by ice bags or hot soaks.  

The veteran next discussed his physical limitations resulting 
from his bilateral knee pain.  He no longer participated in 
small game hunting, because walking on uneven terrain hurt 
his knees.  Standing also caused pain, as he had to shift his 
weight every few minutes.  His knee pain increased the longer 
he stood.  He stated that he had to sit down after being on 
his feet for about 15 or 20 minutes.  

He could no longer mow his yard manually, and had to sit on a 
tractor instead.  Additionally, he was unable to drive as a 
result of his knee disabilities.  He also had trouble getting 
in and out of a car.  He stated that, on level ground, he 
could walk for about 10 minutes at a leisurely pace.  


Analysis

In correspondence received by the RO on January 8, 1999, the 
veteran requested an increased rating for his service-
connected right knee disability.  Therefore, the rating 
period on appeal is from January 8, 1998, one year prior to 
the date of receipt of the reopened increased rating claims.  
See 38 C.F.R. § 3.400(o)(2).

It is noted that the veteran's total right knee replacement 
occurred in November 1997.  Thus, for the entirety of the 
claims period, the applicable Diagnostic Code is 5055, 
pertaining to knee replacements.  Under that Code section, a 
30 percent evaluation signifies intermediate degrees of 
residual weakness, pain or limitation of motion.  The next-
higher 60 percent rating applies if the evidence demonstrates 
chronic residuals consisting of severe painful motion or 
weakness in the affected extremity.  

The veteran is presently assigned a 30 percent evaluation 
under Diagnostic Code 5055.  The Board finds that this 
rating, as was the case with the left total knee replacement, 
does not reasonably approximate the veteran's disability 
picture and that a higher rating is warranted.  Of course, 
the 100 percent evaluation is assigned for prosthetic 
replacement of the knee joint for one year following 
implantation of the prosthesis.

For all intents and purposes, the 60 percent evaluation under 
Diagnostic Code 5055 is the "maximum" schedular evaluation 
that can be afforded the veteran as the basis for the total 
evaluation is no longer applicable.  The nature and extent of 
the veteran's knee replacement must be predicated upon a 
evaluation of disabling residuals.

The veteran is presently assigned a 30 percent evaluation 
under Diagnostic Code 5055.  The Board finds that this rating 
does not approximate the veteran's disability picture and 
that the next higher rating of 60 percent is warranted.  The 
reasons and bases for this determination are discussed 
briefly below.  

The Board's review of the evidentiary record discloses that 
the clinical picture with respect to the total right knee 
replacement more closely approximates the level of impairment 
contemplated in the next higher evaluation of 60 percent.  
38 C.F.R. § 4.7.  

In this regard, the Board notes that the VA and private 
medical treatment reports as well as formal examination 
records clearly reflect chronic residual disablement 
characterized by severe pain to include pain on motion as 
well as weakness.  Competent medical personnel have even 
characterized the residuals disability as severe, 
particularly with respect to pain.

At the hearing before the undersigned, the veteran elaborated 
on his disabling residual disability which was even moreso 
consistent with pain and weakness.  For the foregoing 
reasons, the Board finds that the evidentiary record supports 
a grant of entitlement to the next higher evaluation of 60 
percent for residuals of a right total knee replacement with 
application of the pertinent governing criteria.  As the 60 
percent evaluation for the purpose of the present 
determination is the "maximum" schedular evaluation, there 
is no need to evaluate the evidentiary record for the purpose 
of assigning an increased evaluation on the basis of 
functional loss due to pain pursuant to 38 C.F.R. §§ 4.40, 
4.45, 4.59.

Finally, the evidence does not reflect that the veteran's 
right knee disability has caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  

Hence the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) for assignment of an extra-schedular evaluation.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


Service Connection

Factual Background

The veteran's entrance examination conducted in April 1965 
showed no vascular abnormalities.  The veteran denied leg 
cramps in a report of medical history completed at that time.  
During service, there were no vascular complaints and a March 
1967 Medical Board examination showed a normal vascular 
system.  

Following separation from service, the veteran received a VA 
examination in January 1968.  That evaluation did not discuss 
any vascular problems, but it was indicated that he wore 
full-length leg hose on his left lower extremity.

In June 1985, VA treatment records reflect complaints of left 
calf pain.  There was edema and inflammation.  The findings 
were consistent with deep venous resistance and valvular 
insufficiency.  A separate report, also dated in June 1985 
included an impression of left calf thrombophlebitis.  A July 
1985 report contained an assessment of status post deep vein 
thrombosis that had resolved.  

The evidence of record reveals further vascular complaints in 
December 1985.  At that time, the veteran again complained of 
tenderness in his left calf.  There was swelling and varicose 
veins were noted.  Testing did not demonstrate deep venous 
resistance.  A diagnosis of post-phlebitic pain was rendered.

The veteran was next treated for vascular complaints in 
February 1987 at a VA facility.  The diagnoses were venous 
insufficiency and varicose veins.  Motrin was recommended.  

In June 1987, the veteran voiced complaints of increased left 
leg pain.  There was no evidence of deep venous resistance at 
that time.  There was valvular insufficiency.

In November 1989, the veteran complained of a left lower 
extremity "hot spot."  A provisional diagnosis of phlebitis 
was rendered.  

In October 1992, the veteran was again treated by VA for left 
lower extremity swelling and tenderness.  A Doppler test did 
not reveal deep vein thrombosis.  

Upon VA examination in September 1999, circulatory impairment 
of both lower extremities was noted.

A September 2000 VA treatment report indicated complaints of 
localized swelling in the veteran's left lower extremity.  
The assessment was likely localized thrombophlebitis.

An October 2000 VA outpatient treatment report contained a 
diagnosis of varicose veins.  

A November 2000 letter written by EJM, III, MD, noted that 
the veteran had a recent bout of superficial phlebitis.  

In June 2002, records from the Washington Hospital show that 
the veteran had a positive venous Doppler test on his right 
lower extremity.  The findings were consistent with 
thrombosis.

In a September 2002 letter written by a VA staff physician, 
it was stated that the veteran's venoocclusive disease 
occurred as a result of treatment for his degenerative joint 
disease, bilateral knees.  It was noted that the veteran had 
had total knee replacements in 1997.  Since those operations, 
he had 3 episodes of deep venous thrombosis.  

An October 2002 letter written by EJM, III, MD, discussed the 
etiology of the  veteran's multiple deep vein thromboses.  
EJM III, MD, observed that the veteran had episodes of 
vascular insufficiency prior to his total knee replacements.  
For that reason, the physician did not believe that the 
veteran's vascular disorders were caused by his knee 
surgeries.  Dr. EJM did find that it was entirely conceivable 
that the veteran suffered an injury to his deep venous system 
when he injured his left leg in Vietnam.  He then stated that 
it was entirely reasonable to assume that the reason the 
veteran had recurrent deep vein thromboses involving the left 
leg because of his in-service fracture of his left tibia.  
Dr. EJM therefore felt that it was at least as likely as not 
that the veteran's vascular problems related to service and 
to the veteran's service-connected left leg disability.  

In May 2003, the veteran gave testimony at a hearing before 
the undersigned.  He stated that he experienced blood clots 
in his legs, which he treated with Coumadin.  He related that 
he had pain and swelling associated with his lower extremity 
vascular problem.  He had raised bumps of veins on his legs.  
His mother further stated that his vascular problems Dated 
back to the time of his in-service injury in 1966.  She 
stated that his leg bruises would not heal.  She also stated 
that he had been wearing thromboembolic disease (TED) 
stockings for at least 25 years.  He received the stockings 
from VA.  


Analysis

The veteran is claiming that his current vascular problems 
stem from an in-service injury in which he fractured his left 
tibia.  In essence, he contends that his vascular 
insufficiency of the left lower extremity is secondary to his 
service-connected left leg disability.  To successfully 
establish this claim, the evidence of record must contain a 
competent medical opinion of etiology stating that it is at 
least as likely as not that the veteran's vascular disorders 
are attributable to his service-connected left leg 
disability.  Here, such an opinion exists, in the form of an 
October 2002 letter written by EJM III, MD.  Specifically, 
that letter concluded that it was entirely conceivable that 
the veteran suffered an injury to his deep venous system when 
he injured his left leg in Vietnam.  

Dr. EJM proceeded to state that it was at least as likely as 
not that the veteran's vascular insufficiency was causally 
related to the service-connected left leg injury.

In weighing the probative value of the October 2002 letter, 
the Board notes that the veteran was discharged from active 
duty in June 1967, and that there was no treatment for 
vascular problems until 1985, several years thereafter.  
However, other evidence of record reveals that his 
circulation problems began much closer to service.  
Specifically, a January 1968 VA examination, while not 
explicitly noting vascular complaints, did indicate that he 
was wearing full-length support hose on his left leg.  
Indeed, his mother testified at his May 2003 hearing that he 
had been receiving TED hose from VA for over 25 years.  This 
evidence supports Dr. EJM's etiological opinion and allows 
for a grant of service connection here for a vascular 
disorder as to the left leg.  

In conclusion, the evidence of record supports the veteran's 
contention that his vascular disability of the left lower 
extremity is secondary to injury sustained in service for 
which service connection has been granted for disability of 
the left lower extremity.  The Board notes that in reaching 
this conclusion, the evidence is in support of the claim, and 
the benefit of the doubt doctrine has been applied where 
appropriate.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to an increased evaluation of 60 percent for 
residuals of a left total knee replacement is granted, 
subject to the governing criteria applicable to the payment 
of monetary benefits.

Entitlement to an increased evaluation of 60 percent for 
residuals of a right total knee replacement is granted, 
subject to the governing criteria applicable to the payment 
of monetary benefits.

Entitlement to service connection for a vascular disability 
of the left lower extremity is granted.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

In April 2001 the RO issued a VCAA notice letter to the 
veteran in connection with his current appeal.

The RO has not had the opportunity to provide and apply the 
previous and amended criteria under 38 C.F.R. § 4.118 (2003) 
(revised effective August 30, 2002) for rating the residuals 
scars resulting from the total bilateral knee replacements.  
Additionally, a contemporaneous comprehensive examination as 
to the severity of the bilateral lower extremity scarring 
would materially assist in the adjudication of the claimant's 
appeal.

("It is...essential both in the examination and in the 
evaluation of the disability, that each disability be viewed 
in relation to its history.") See also Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  


("[F]ulfillment of the statutory duty to assist...includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one." (emphasis 
added)).  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  Such notice should 
specifically apprise the appellant of the 
evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for his bilateral total knee 
replacement scarring since October 2002.  
He should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  

All identified private treatment records 
should be requested directly from the 
healthcare providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. 
§ 5103A(b)(2)).

5.  The VBA AMC should arrange for a VA 
special surgical examination by an 
appropriate physician including on a fee 
basis if necessary for the purpose of 
ascertaining the current nature and 
extent of severity of residual scarring 
from service-connected bilateral total 
knee replacements.


The claims file, copies of previous and 
amended criteria for rating scars under 
38 C.F.R. § 4.118, and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  

The examiner must annotate the 
examination report(s) that the claims 
file was in fact made available for 
review in conjunction with the 
examination(s).  Any further indicated 
special studies must be conducted.  

The examiner is requested to address the 
previous and amended provisions of 
38 C.F.R. § 4.118 in the assessment of 
residual scarring from the bilateral 
total knee replacements.

Any opinions expressed by the examiner as 
to the severity of residual scarring must 
be accompanied by a complete rationale.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  


In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  

In particular, the VBA AMC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied.

7.  After undertaking any further 
development deemed essential in addition 
to that specified above, the VBA AMC 
should adjudicate the claim of 
entitlement to separate evaluations for 
residual scarring from bilateral total 
knee replacements.  

In so doing, the VBA AMC should document 
its consideration of the applicability of 
38 C.F.R. §§ 3.321(b)(1), 4.118 (both 
previous and amended criteria).

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  

No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claim for separate evaluations for residual scarring from 
bilateral total knee replacements, and may result in a 
denial.  38 C.F.R. § 3.655 (2003); Connolly v. Derwinski, 1 
Vet. App. 566 (1991).



	                        
____________________________________________
	RONALD M. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



